           Case 1:17-cv-00533-DAD-GSA Document 127 Filed 03/31/21 Page 1 of 1



 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                               EASTERN DISTRICT OF CALIFORNIA
 5

 6   MITCHELL GARRAWAY,                            1:17-cv-00533-DAD-GSA-PC
 7                  Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                   FOR TRIAL DATE AS PREMATURE
 8         vs.                                     (ECF No. 123.)
 9   JACQUILINE CIUFO, et al.,
10                Defendants.
11

12          Plaintiff is a federal prisoner proceeding pro se and in forma pauperis with this civil rights
13   action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). This case now
14   proceeds with Plaintiff’s original Complaint filed on April 17, 2017, against defendants
15   Jacqueline Ciufo (Unit Manager), K. Miller (Corrections Officer), and Lieutenant J. Zaragoza
16   (collectively, “Defendants”), for failure to protect Plaintiff in violation of the Eighth Amendment.
17   (ECF No. 1.)
18          On March 8, 2021, Plaintiff filed a motion requesting the court to schedule a trial date for
19   this case. (ECF No. 123.) Plaintiff’s motion is premature. The court shall not schedule a trial
20   in this case before the pending settlement conference scheduled in this case for May 25, 2021,
21   has been resolved.
22          Therefore, IT IS HEREBY ORDERED that Plaintiff’s motion to schedule a trial for this
23   case, filed on March 8, 2021, is denied as premature.
24
     IT IS SO ORDERED.
25

26      Dated:      March 30, 2021                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
